UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6345


GEORGE SOSBEE,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:10-cv-02336-DCN)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Sosbee, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George    Sosbee    seeks     to    appeal     the     district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.            28   U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the     merits,   a   prisoner      satisfies        this   standard      by

demonstrating         that     reasonable        jurists     would       find    that     the

district       court’s       assessment    of     the    constitutional         claims    is

debatable      or     wrong.      Slack     v.    McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Sosbee has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with     oral     argument       because      the    facts       and     legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3